Case 20-01333-CL7     Filed 09/09/21    Entered 09/09/21 17:20:03      Doc 58     Pg. 1 of 1




                                TENTATIVE RULING

                  ISSUED BY JUDGE CHRISTOPHER B. LATHAM


  Debtor:       ANIELLO JOSEPH PALLANTE

  Number:       20-01333-CL7

  Hearing:      10:00 AM Monday, September 13, 2021

  Motion:  FIRST & FINAL APPLICATION FOR COMPENSATION AND
  REIMBURSEMENT OF EXPENSES FOR BAKER TILLY US LLP, ACCOUNTANTS
  AND CONSULTANTS FOR TRUSTEE


  The court has considered Baker Tilly US, LLP's first and final application for
  compensation and reimbursement of expenses (ECF No. 55) and its own docket. Having
  received no objection, and good cause appearing, the court grants the application,
  awards $9,409 in fees and $24.35 in costs, and excuses appearances at the September 13,
  2021 hearing. Baker Tilly may submit an order consistent with this tentative ruling.
